 1                                                                     JS-6
 2
 3
 4
 5
 6
                          UNITED STATES DISTRICT COURT
 7
                        CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    EDUARDO INCHAU STEQUI,                     Case No. CV 19-7747-DOC (KK)
11                             Petitioner,
12                       v.                      JUDGMENT
13    PATTON STATE HOSPITAL, ET AL.,
14                             Respondent.
15
16
17         Pursuant to the Order Summarily Dismissing Action Without Prejudice,
18         IT IS HEREBY ADJUDGED that this action is DISMISSED without
19   prejudice.
20
21   Dated: October 18, 2019
                                             HONORABLE DAVID O. CARTER
22                                           United States District Judge
23
24
25
26
27
28
